In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Planning Board of the Village of Northport which granted final approval to a certain subdivision plat, the appeals are from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated November 18, 1981, as remitted the matter to the planning board for a further hearing on the issues raised in this proceeding. Leave to appeal is granted by Justice Damiani. Order affirmed insofar as appealed from, without costs or disbursements. No opinion. Damiani, J. P., O’Connor, Thompson and Brown, JJ., concur.